Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 21, 2021

The Court of Appeals hereby passes the following order:

A22A0275. CAROLINE MORA A/K/A CHERRY MORA v. BRICKSTONE
    PROPERTIES, LLC.

      This action originated in magistrate court with Brickstone Properties LLC’s
filing of a dispossessory case against Cherry Mora. The magistrate court granted
Brickstone a writ of possession, and Mora appealed to superior court. Two months
later, Mora filed a separate civil action against several defendants, including
Brickstone, asserting various claims related to the foreclosure of her property. The
two cases were consolidated, and Brickstone and the other defendants filed motions
for summary judgment on the claims asserted in Mora’s complaint. The trial court
granted summary judgment to the defendants as to all claims except the wrongful
foreclosure claim for money damages against Mora’s loan servicer. We affirmed the
trial court’s judgment in an unpublished opinion. See Case A20A0166 (decided Apr.
27, 2020).
      On April 16, 2021, the superior court entered its final order in the case granting
Brickstone a writ of possession and ordering the disbursement of the funds held in the
registry of the court to the appropriate parties. Mora filed a notice of appeal on June
30, 2021. We, however, lack jurisdiction.
       While a notice of appeal generally may be filed within 30 days of entry of the
order sought to be appealed, appeals in dispossessory actions must be filed within 7
days after entry of the order at issue. See OCGA § 44-7-56; Radio Sandy Springs, Inc.
v. Allen Road Joint Venture, 311 Ga. App. 334, 335-336 (715 SE2d 752) (2011).
Mora’s notice of appeal was filed 75 days after the entry of the order on appeal.
Consequently, whether we proceed under the general rule or that governing appeals
from dispossessory proceedings, Mora’s appeal is untimely. Accordingly, this appeal
is hereby DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       09/21/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.